Citation Nr: 1218226	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  08-20 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUES

1. Entitlement to service connection for disability manifested by heart arrhythmias, also diagnosed and claimed as heart palpitations.

2. Entitlement to service connection for a right hip disorder.

3. Entitlement to service connection for a left hip disorder.



REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services





ATTORNEY FOR THE BOARD

S. Higgs, Counsel



INTRODUCTION

The Veteran served on active duty from November 1982 to November 1987 and from November 1988 to November 2003. 

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in March 2007 by the RO.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Board remanded the case to the RO in March 2010 for additional development of the record. 



FINDINGS OF FACT

1. The Veteran has presented credible lay assertions sufficient to establish clinical onset of heart arrhythmias during service, and a continuity of symptomatology of currently diagnosed heart arrhythmias from the time of active service forward; she is receiving continuing treatment and medication for the disorder, variously diagnosed as heart palpitations, cardiac arrhythmias, tachycardia, and paroxysmal supraventricular tachycardia.

2. The Veteran has indicated that she is not pursuing an appeal for service connection for a right hip disorder, has not submitted a notice of disagreement or substantive appeal with respect to the claim, and has made no allegations of error of fact or law regarding VA's adjudication of her claim for service connection for a right hip disorder.

3. The service treatment records show treatment for left hip pain, and the Veteran has presented credible lay assertions sufficient to establish continuity of symptomatology of currently diagnosed left hip strain from the time of active service forward.

4. The currently demonstrated left hip strain is shown as likely as not to have had its clinical onset after the Veteran sustained an some form of injury while on active duty.  



CONCLUSIONS OF LAW

1. By extending the benefit of the doubt in favor of the Veteran, her disability manifested by heart palpitations, cardiac arrhythmias, tachycardia and paroxysmal supraventricular tachycardia is shown to be due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

2. With no Notice of Disagreement, Substantive Appeal, or allegation of error of fact or law as to VA adjudication of the claim of service connection for a right hip disorder, the appeal as to this claim is dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. § 20.101(d) (2011).

3. By extending the benefit of the doubt in favor of the Veteran, her disability manifested by a left hip strain is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), defines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b).  Second, VA has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  

With respect to the claim for service connection for a right hip disorder, the Veteran has indicated that she is not pursuing an appeal as to this issue and has made allegation of fact or law in VA adjudications of the issue.  

Therefore, dismissal of the claim is warranted.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.101(d).  Under these circumstances, further notice and development would service no useful purpose and is of no prejudice to the Veteran.

Further, as will be discussed, sufficient evidence is of record to grant the Veteran's claims for service connection for a disorder manifested by heart arrhythmias and for left hip strain, outcomes that are fully favorable to the Veteran with respect to these claims.  

Therefore, further notice and development would service no useful purpose, and no further notice or development is needed with respect to these issues.  



II. Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Continuity of symptomatology may establish service connection if a claimant can demonstrate that (1) a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496.

The requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even in cases where the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  

When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  


III.  Service Connection for Disability Manifested by Heart Arrhythmias

At the Veteran's July 1988 service entrance examination, a clinical evaluation of the Veteran's heart was normal, including thrust, size, rhythm and sounds. 

At in-service treatment in February 2001, the Veteran was seen for a history of panic attack symptoms, including shaky hands, sweaty hands, and cold hands and feet.  She was noted to have been under stress lately and thought her symptoms were secondary to stress.  Her pulse was 2+ and she had a fine hand tremor bilaterally.  The assessment was that of constitutional symptoms, rule out thyroid disorder, adrenal disorder, depression, and stress.  

Additionally, the February 2001 treatment records included a notation of symptoms of hyperventilation, eye twitching, losing her temper and angry outbursts. The assessments were rule out lupus vs. circulatory deficiency, and anxiety versus reflux. In March 2001, she was seen for anxiety, tremors and sweating.  A treating clinician opined that the symptoms might just be a result of increasing stress.

In April 2003, the Veteran was assessed as having hyperthyroidism.  However, the diagnosis does not appear to have been confirmed at any time thereafter, either during service or after discharge from service.  Testing was requested, including of the thyroid.

At the Veteran's June 2003 service retirement examination, clinical evaluation of the heart was noted to be normal for thrust, size, rhythm and sounds.

In September 2003, the Veteran received medications for anxiety and esophageal reflux.  The Veteran retired from active service in November 2003.

The post-service records of treatment in October and November 2004, through a military medical facility, include a history of palpitations for the past 14 months.  

Thus, the history of onset of symptoms heart palpitations as indicated in this November 2004 treatment record dates back to the Veteran's period of active service.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

The treating physician's diagnosis was that of heart palpitations.  The Veteran was noted to have experienced fluttering and her heart beating fast, with some improvement since discontinuance of Vioxx three months earlier. The palpitations were noted to be mostly nocturnal, and to occur at rest or with activity.

At a VA examination in October 2006, the examiner diagnosed the Veteran as having heart palpitations.  Subjective factors included occasional rapid heartbeat and feeling of pressure.  

A follow-up October ECG was conducted in light of an indication of tachycardia and a family history of heart disease.  The conclusion of the ECG testing was "negative for ischemia."  The printout of the test report indicated what appeared to be a machine-generated finding of "non specific ST-T abnormality (elevation)."  

The claims file was returned for clarification of the diagnosis after review of the ECG.  The VA examiner reviewed the ECG and reiterated his diagnosis of heart palpitations.  The RO returned the claims file to the examiner once again, requesting that the examiner reconcile his diagnosis with negative examination and test findings.  The VA examiner responded, "No change."

In November 2007, the Veteran wrote that she complained of having heart palpitations while on active duty, but that her complaints were "blown off."  She stated her belief that the heart problems stemmed from taking Vioxx.  

(The Board notes that an October 2004 treatment record indicates that the symptoms had lessoned, but had nevertheless continued three months after discontinuing Vioxx, and that the Veteran's prescription of Vioxx was for pain related to service-connected low back, left shoulder and left knee disabilities.)

The VA records of treatment reflect ongoing treatment and medication for heart arrhythmias.  In July 2008, the Veteran was diagnosed as having heart arrhythmias as a risk factor for falls, and tachycardia was listed as an active problem.  

In August 2009, the Veteran was being actively treated for paroxysmal supraventricular tachycardia.  In March 2010, she was diagnosed as having tachycardia; the treating physician indicated that she would continue to receive Metoprolol as a medication for tachycardia, through the Navy.

At a VA examination in August 2011 a VA family nurse-pracitioner opined that the Veteran did not have a current heart disaiblity.  She reaseond that the Veteran was diagnosed as having hyperthyroidism during active service, and that hyperthyroidism could cause rapid heartbeat.  

This statement is found to have very limited probative weight because the Veteran was diagnosed on one occasion, in April 2003, as being hyperthyroid during active service, but subsequent tests were to follow.  The diagnosis was not confirmed during active service and is not diagnosed or suspected in the extensive post-service records of treatment in the claims file.  

Rather, the post-service records of treatment consistently diagnosed heart arrhythmias.  See, e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008) (finding in part that the Board had properly discounted the probative value of a physician's opinion that had overlooked key pertinent medical evidence, and that the lack of a reasoned medical explanation is a significant factor in assessing the value of a medical opinion).

From shortly after active service forward, the VA and service department clinicians, including physicians, who have a significantly greater degree of medical expertise than the July 2011 VA nurse-practitioner examiner, have diagnosed the Veteran has having heart palpitations, including as discussed in a service department treatment record in October 2004 and at a VA examination in October 2006; of having cardiac arrhythmias and tachycardia, including at VA treatment in July 2008, and of having paroxysmal supraventricular tachycardia, as diagnosed in August 2009.  

Moreover, the Veteran is receiving medication for this cardiac disorder through the service department.  As a result, the Board finds that evidence demonstrates the Veteran does have a current heart disability, variously diagnosed as palpitations, cardiac arrhythmias, tachycardia and paroxysmal supraventricular tachycardia.

Additionally, the Board finds that the history provided in the post-discharge service department record of treatment in October 2004, that the Veteran had been experiencing symptoms of heart palpitations, including fluttering and her heart beating fast, for the previous 14 months, to be highly credible.  

This history tend to relate the onset of the condition back to the time of the Veteran's period of active service, which ended in November 2003.  The history was provided approximately two years before the Veteran sought VA compensation benefits and was provided in the context of receiving observation at a service department medical facility for purposes of treatment of a cardiac disorder, and is therefore of heightened credibility.  

The history is also consistent with the Veteran's current recollections that she began to experience heart palpations during her documented in-service treatment for what was then diagnosed as panic attacks and anxiety in the years 2001 to 2003.

In sum, the Board finds that the Veteran has a cardiac disorder, variously diagnosed as heart palpitations, heart arrhythmias, tachycardia, and paroxysmal supraventricular tachycardia.  She is competent and credible in reporting that the symptoms of this disorder, including fluttering and rapid heartbeat, began toward the end of her period of active service.  

A medical history recorded in October 2004, in treating her for post-service heart palpitations, which states that the condition had begun 14 months earlier, is further probative evidence relating the condition to her period of active service, which ended in November 2003.  

Accordingly, by extending the benefit of the doubt to the Veteran, entitlement to service connection for a cardiac disaiblity, variously diagnosed as heart palpitations, heart arrhythmias, tachycardia and paroxysmal supraventricular tachycardia, is warranted. 


IV.  Claim for Service Connection for Right Hip Disorder Dismissed

The Board of Veterans' Appeals may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  See 38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.101(d).

In September 2006, the RO received the Veteran's claim of service connection for "hip pain/numbness."  In a March 2007 rating decision, the RO denied service connection for left and right hip disorders.  She was informed of the RO's rating decision by a letter dated in June 2007.   

In a December 2007 Notice of Disagreement, she asserted that she did not "disagree with the denial of hip pain.  I actually [was] claiming left hip pain only."  

Consequently, in a Statement of the Case issued in May 2008, the issue of service connection for left hip pain was addressed; no mention was made of the claim for service connection for right hip pain.  

In a July 2008 VA Form 9 (Substantive Appeal) the Veteran addressed her left hip disorder, but made no assertions regarding her right hip.  A January 2010 VA Form 646 from the Veteran's representative addressed the Veteran's left hip disorder but made no reference to the right hip.  

Since that time, for reasons that are not clear and would appear to be without support in the record, the claim for service connection for right hip disability has been construed as a claim on appeal before the Board.  

However, the Veteran has at no time made an allegation of error of fact or law in the March 2007 denial of her claim of service connection for right hip disability.  

It is the judgment of the Board that the Veteran never intended to file a claim for service connection for right hip disability, that she never submitted a Notice of Disagreement or Substantive Appeal with respect to the claim, and that she has made no allegation of error of fact or law with respect to the issue of service connection for right hip disability.

As the Veteran has indicated that she is not pursuing a claim or appeal as to this issue and has made no allegation of fact or law in VA adjudications of the issue, dismissal of the appeal for service connection for right hip disability is warranted.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.101(d).


V.  Service Connection for a Left Hip Disorder

At the Veteran's July 1988 service entrance examination, a clinical evaluation of the musculoskeletal system was noted to be normal, including for the upper extremities, lower extremities and spine.

At a June 2003 service retirement examination, a clinical evaluation of the musculoskeletal system was noted to be abnormal, insofar as she had limited flexion of the lower back anteriorly and laterally, and a weak heel walk and weak deep tendon reflexes.

At treatment in October 2003, approximately one month prior to discharge from active service, and three months subsequent to her service retirement examination, the Veteran sought treatment for left hip pain.  A referring clinician opined that she needed a work-up of her left hip.

The Veteran was discharged from active service upon her retirement November 2003.

At a military treatment facility in January 2006, the Veteran was treated for left hip pain.  A history of left hip pain was noted, specifically indicated to date back approximately four years.  On examination strength of the hip was 4/5.  A slight limp on the left was noted.

In September 2006 the RO received the Veteran's application for service connection for a back injury, and "hip pain/numbness," claimed as having begun in February 2002.

At a VA examination in October 2006, X-rays of the hips were normal.  The examiner wrote that he would not provide a diagnosis "because the claimant [did] not claim the condition."

In March 2007, the RO denied claims of service connection for both left hip and right hip disability.  

As discussed, in December 2007 the Veteran clarified that she sought service connection for left hip disability only.

At a VA examination in July 2011, after taking a history from the Veteran, reviewing X-ray studies, and conducting a physical examination of the Veteran, the VA examiner diagnosed the Veteran as having a left hip strain.  The left hip strain was indicated to have a mild impact on chores, exercise and sports.  The Board considers the diagnosis left hip strain to be a competent medical opinion of significant probative value.

However, the July 2011 VA examiner asserted that she could not relate the Veteran's current left hip strain to active service because service treatment records did not show treatment for a left hip disorder.

The Board finds the VA examiner's opinion that the Veteran's left hip strain was not related to service to be of greatly diminished probative value because the examiner overlooked the in-service records of treatment and consultation for left hip pain in October 2003, approximately one month prior to discharge from active service, and three months subsequent to her service retirement examination.  See, e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305-306 (2008) (finding in pertinent part that the Board had properly discounted the probative value of a physician's opinion that had overlooked key pertinent medical evidence).

Rather, the Board finds of greater probative value and more consistent with the evidence of record the Veteran's assertion that her left hip pain began during active service, in approximately February 2002 (and as documented during service in October 2003) and has continued through the pendency of her current claim.  

The history is corroborated by a January 2006 service department record of post-service treatment that includes a history of left hip pain dating back approximately four years.  

Thus, the Board finds that the Veteran has a current disability manifested by left hip strain, as diagnosed at a July 2011 VA examination, that as likely as not had its clinical onset following an injury during her period of active service.  

Accordingly, in resolving all reasonable doubt in the Veteran's favor, service connection for a left hip disorder, currently diagnosed as a left hip strain, is warranted.  



ORDER

Service connection for a disability, variously diagnosed as heart palpitations, cardiac arrhythmias, tachycardia and paroxysmal supraventricular tachycardia, is granted.

The appeal of the claim of service connection for a right hip disorder is dismissed.

Service connection for a left hip disorder, diagnosed as left hip strain, is granted.




______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


